DETAILED ACTION
The communication dated 3/3/2022 has been entered and fully considered.
Claims 1-4, 6-7, 9, 13, 15-17, 19-22, and 24-26 remain pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The Applicant’s amendments have overcome the 112(a) and 112(b) rejections set forth in the Non-Final Rejection of 10/6/2021. Therefore, the 112(a) and 112(b) rejections are withdrawn.

Allowable Subject Matter
Claims 1-4, 6-7, 9, 13, 15-17, 19-22 and 24-26 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is considered to be Wanek et al. (U.S. 5,017,110), hereinafter WANEK.
WANEK teaches a spinneret (1) that emits continuous filaments [Fig. 1; Col. 5, lines 44-47; Col. 1, lines 23-27]. WANEK teaches a continuous perforated belt (12) moving in the direction of the arrow (14) [Col. 6, lines 5-11]. WANEK shows the belt (12) receives the filaments from the spinneret (1) [Fig. 1]. WANEK teaches supporting rolls (13a, 13b) both on its feed end and on its delivery end of the belt [Col. 6, lines 5-7]. WANEK shows the belt (12) receives the filaments from the spinneret (1) [Fig. 1], which has a nozzle (opening (10)) [Col. 5, lines 64-65]. The belt in WANEK would inherently be stretched horizontally to receive the filaments and WANEK shows the belt in a longitudinal travel direction by the direction of the arrow (14) [Col. 6, lines 5-11]. WANEK teaches two rolls (15a, 15b) are between the end rolls (13a, 13b) [Fig. 1; Col. 6, lines 10-13]. WANEK teaches additional supporting rolls may be arranged between the end rolls (13a, 13b), indicating that two additional support rolls can be placed between the end rolls (13a, 13b) to support the belt (12) [Col. 6, lines 5-10] and the rollers would inherently have opposite outer ends [Fig. 1]. 
WANEK fails to teach, suggest or disclose: a respective outer seal ring at each end between the respective support roller and the respective outer race; and a respective inner seal ring at each end between the respective pin and the respective inner race. The applicant’s arguments in the Remarks of 3/3/2022 were persuasive, specifically that the combination of WANKE, YU, HEIMRICH, CARDILLO, HOFFMAN and SCHOLL would not be obvious to one of ordinary skill in the art [pg. 11]. Also, one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention would not reasonably be motivated to modify WANEK, by having “a respective outer seal ring at each end between the respective support roller and the respective outer race; and a respective inner seal ring at each end between the respective pin and the respective inner race”, and the applicant has done so for the benefit of rolling friction reduces wear on the endless belt to a minimum, and no slippage occurs between the endless belt and roller surface, as taught in the instant specification [pg. 6, lines 24-30].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529. The examiner can normally be reached MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.B./Examiner, Art Unit 1748                                                                                                                                                                                                        


/JACOB T MINSKEY/Primary Examiner, Art Unit 1748